DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A deterioration determination unit in claims 1-8
An injection amount learning unit in claims 1-8
A learning frequency change unit in claims 1-8

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations of a deterioration determination unit, an injection amount learning unit, and a learning frequency change unit invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 2-4, the claim limitation “the integrated value of injection count numbers” is indefinite, firstly, because it lacks antecedent basis, but also, because it is a concept that is not related to the inventive concept described in independent claim 1.  Claim 1 lacks any recitation of an inventive concept related to an integrated value and what is included in the injection count numbers.  As such, the recitation of these concepts in claim 2-4 is indefinite.  There are multiple possible interpretations of the concept of “injection count numbers”, including the number of injection pulses, the numerical quantity of fuel injected, the timing of the injection pulses, or any other numerical methods of measuring fuel injections.  The specification defines this term as the number of pulses, and while limitations from the specification cannot be read into the claims, for the purposes of examination, this definition will be used by the examiner.  Given all the possible interpretations of the limitation “injection count numbers”, the limitation of “the integrated value” has just as many possible interpretations.  Additionally, while there is no clear definition of this term in the specification, a definition can possibly be taken from figures 5 or 6, for example, which shows an increasing count of the number of injection pulses over time, which is one definition of an integral.  Since limitation from the specification or a figure cannot be read into the claims, this limitation is indefinite.  For the purposes of examination, it will be interpreted as the total number of injection pulses over multiple cycles of the engine.  

Regarding claims 5-8, the claim limitation “the injection count number” is indefinite because it lacks antecedent basis, and because there is no prior definition of the term in the claims that would make the claims definite.  There are multiple possible interpretations of the concept of “injection count number”, including the number of injection pulses, the numerical quantity of fuel injected, the timing of the injection pulses, or any other numerical methods of measuring fuel injections.  The specification defines this term as the number of pulses, and while limitations from the specification cannot be read into the claims, for the purposes of examination, this definition will be used by the examiner.  For these reasons, the claims are rejected under 35 U.S.C. 112(b).

Regarding claim 10, the claim limitation “the integrated value of the number of times of injections” is indefinite because it lacks antecedent basis and because it is not clear how the counted number of 

Regarding claims 12 and 14, the claims state “in the internal combustion engine in the step (a)”.  This limitation is indefinite because there is no internal combustion engine recited in step (a) of claim 9.  Claim 9 recites an internal combustion engine only in the preamble and then only with respect to controlling a fuel injection valve “of an internal combustion engine”.  Regardless of whether the internal combustion engine is positively recited in the preamble of claim 9, there is no requirement in step (a) that an internal combustion engine must be present in order to perform this step.  Therefore referring to the internal combustion engine in step (a) is indefinite.  For the purposes of examination, it will be assumed that the claims is referring to the counted number of injections in step (a).  

Regarding claims 2-8, 10, 12, and 14, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another.  The claim appears to be a literal translation into English from a foreign document.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the proper interpretation of claimed limitations that would be required to reject the claim on the basis of prior art would be improper. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Takecuchi et al. (PG Pub 2003/0164166).

Regarding claim 1, Takecuchi teaches a fuel injection control device (figure 1, element 10; paragraph 68) controlling a fuel injection valve (figure 1, element 4) of an internal combustion engine (figure 1, element 1), the device comprising:
a deterioration determination unit that determines a deterioration state of the fuel injection valve (figure 21; steps s21-s24; paragraphs 166-174);

a learning frequency change unit that changes the learning frequency of the injection amount learning unit in accordance with the deterioration state of the fuel injection valve (paragraph 173-174; figures 22, 23, and 24; figure 21, s23 and s24).

Regarding claim 9, Takecuchi teaches a fuel injection control method (figure 5) for controlling a fuel injection valve (figure 1, element 4) of an internal combustion engine (figure 1, element 1), the method comprising:
(a) a step of counting the number of times of injections of the fuel injection valve (figure 5, s3-s6; paragraphs 106-112);
(b) a step of estimating a deterioration state of the fuel injection valve on the basis of the number of times of injections counted in the step (a) (figure 21; steps s21-s24; paragraphs 166-174); and
(c) a step of correcting the injection amount of the fuel injection valve on the basis of the deterioration state of the fuel injection valve estimated in the step (b) (paragraph 173-174; figures 22, 23, and 24; figure 21, s23 and s24).

Regarding claim 11, Takecuchi teaches the fuel injection control method according to claim 9, wherein the count number of the number of times of injections is changed in accordance with the driving current value of the fuel injection valve in the step (a) (paragraph 85).

Regarding claim 13, Takecuchi teaches The fuel injection control method according to claim 9, wherein the count number of the number of times of injections is changed in accordance with the injection pulse width of the fuel injection valve in the step (a) (paragraph 85).

Allowable Subject Matter
Claims 2-8, 10, 12, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

In light of the rejections under 35 U.S.C. 112(b) and In re Steele cited above, the examiner is unable to indicate the exact reasons for indicating allowable subject matter.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                         
/HUNG Q NGUYEN/             Primary Examiner, Art Unit 3747